MEMORANDUM **
Yabin Kang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely his motion to reconsider the BIA’s order denying as untimely Kang’s motion to reopen removal proceedings. To the extent we have jurisdiction it is pursuant to 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reconsider *666for an abuse of discretion, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Kang’s motion to reconsider as untimely because it was filed more than 30 days after the BIA’s final order of removal and Kang has not alleged any exceptions to that deadline. See 8 U.S.C. § 1229a(c)(6)(B).
We lack jurisdiction to review Kang’s argument that the BIA should have equitably tolled the filing deadline for his August 16, 2004 motion to reopen, because this petition for review is not timely as to the BIA’s October 27, 2004 order, denying that motion. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.